      Case: 4:19-cr-00625-RWS Doc. #: 2 Filed: 08/08/19 Page: 1 of 1 PageID #: 4

                                                                                         lF~llE!DJ

                                UNITED STATES DISTRICT COURT                           AUG "'." 8/2019
                                EASTERN DISTRICT OF MISSOURI                         U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                                      EASTERN DIVISION                                     ST. LOUIS

 UNITED STATES OF AMERICA,                       )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )
                                                 )   No.
                                                 )             4:19CR00625 RWS/NAB
 KAREN DICKERSON~                                )
                                                 )
                  Defendant.                     )

                                          INDICTMENT
The Grand Jury charges:

         Between January 1, 2017, and September 2, 2017, within the Eastern District of Missouri,

the defendant,

                                      KAREN DICKERSON,
did embezzle, steal, purloin, or knowingly convert to her use, ,and the use of others, money of the

United States or~of any department or agency thereof, to wit: $15,873 .00 in the form of Office of

Personnel Management Civil Service Retirement System retirement payments, creating a total

loss to the government in excess of $1,000.00.

         In violation of Title 18, United States Code, Section 641.

                                                      A TRUE BILL.


                                                      FOREPERSON

JEFFREY B. JENSEN,
United States Attorney


DIANE E.H. KLOCKE, #61670MO
Spec;ial Assistant United States Attorney




                                                                  (
